                                                                                       PS/CD
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 PERRY GRIGGS,

               Petitioner,

        -v-                                                     19-CV-6005 MAT
                                                                ORDER
 CHRISTOPHER MILLER,

            Respondent.
___________________________________

       Petitioner Perry Griggs, a prisoner confined at the Great Meadow Correctional

Facility, filed this pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254,

alleging that his conviction in Supreme Court, Erie County, State of New York, on

November 15, 2011, was unconstitutionally obtained. Docket Item 1. He also sought

permission to proceed in forma pauperis. Docket Item 2.

       Upon review of the chronology of filings set forth in the Petition, including the date

Petitioner claimed to have filed a state court motion for post-conviction collateral relief

under N.Y. Crim. Proc. L. § 440.10 (“440.10 Motion”), it appeared that the Petition was

time-barred pursuant to the one year statute of limitations set forth in 28 U.S.C. §

2244(d)(1)(A). Specifically, it appeared that the 440.10 Motion was filed on July 25, 2018,

after the statute of limitations already had expired. Therefore, the filing of the Motion did

not statutorily toll the limitations period under 28 U.S.C. § 2244(d)(2), and the Petition

was untimely. Docket Item 3 at 5-7. The Court accordingly directed Petitioner to complete

a Section 2254 Timeliness Response Form entitled “Petitioner’s Response as to Why the

Petition Is Not Time Barred Under 28 U.S.C. § 2244(d)(1).” Docket Item 3 at 6-7.



                                             1
       Petitioner filed the Response stating that he mistakenly identified the date he filed

the 440.10 Motion as July 25, 2018, when, in fact, he filed it on July 25, 2017. He also

stated all other dates set forth in the Petition were accurate. Docket Item 4 at 1 (emphasis

added). Accordingly, based on the Response, it appears that the Petition was filed in a

timely manner. However, the Court advises Petitioner that this Order does not represent

a definitive determination regarding timeliness because the Court does not have access

to the underlying criminal records and transcripts and cannot verify the dates of filing.

Thus, this preliminary finding that the Petition appears timely does not preclude

Respondent from raising the defense of untimeliness in his Answer.


                                           ORDER


       IT IS HEREBY ORDERED, in accordance with Rules 4 and 5 of the Rules

Governing § 2254 Cases in the United States District Courts, that Respondent shall file

and serve an Answer responding to the allegations in the Petition within 90 days of the

date of this Order. The Answer shall state whether a trial or any pre-trial or post-trial

proceedings were conducted. If so, Respondent shall provide the Court with transcripts

of the relevant pre-trial, trial, and post-trial proceedings, together with all records and

documents relating to them, so that the materials can be filed in the official record of this

case; and it is further

       ORDERED that, in addition to his answer, Respondent shall file and serve, within

90 days of the date of this Order, a memorandum of law addressing each of the issues

raised in the Petition and including citations to supporting authority; and it is further

       ORDERED that within 30 days of the date this Order, Respondent may file a

motion for a more definite statement or a motion to dismiss the Petition, accompanied by

                                              2
appropriate exhibits demonstrating that an answer to the Petition is unnecessary. The

timely filing of such motion shall extend the time for filing an Answer by 14 days. This

deadline will not be extended beyond 14 days, however, even if the Court does not act

on Respondent’s motion within that time; and it is further

       ORDERED that within 30 days of the date this Order is served upon the

custodian of the records, the court clerk, or any other official having custody of the records

of the proceedings in New York State Supreme Court, Erie County, leading to the

conviction shall submit such records to Respondent’s attorney; and it is further

       ORDERED that if Petitioner appealed the judgment of conviction or an adverse

judgment or order in a post-conviction proceeding, Respondent must provide the Court

with a copy of the briefs, the record on appeal, and any opinions of the appellate courts

so that such documents can be filed in the official record of this case; and it is further

       ORDERED that Petitioner shall have 30 days after his receipt of Respondent’s

Answer or other pleading to file a written Reply; and it is further

       ORDERED that the Clerk of Court shall electronically serve a copy of the Petition,

together with a copy of this Order, via a Notice of Electronic Filing to Donna Milling,

Appeals-DAOffice@erie.gov, of the Office of the District Attorney of Erie County.

       PETITIONER MUST FORWARD A COPY OF ALL FUTURE PAPERS AND

CORRESPONDENCE TO THE ATTORNEY APPEARING FOR THE RESPONDENT.

       SO ORDERED.




                                              3
                                      s/ Michael A. Telesca
                             _____________________________________
                                         Michael A. Telesca
                                     United States District Judge



DATED:   February 20, 2019
         Rochester, NY




                               4
